ON REHEARING
PER CURIAM.
After the original opinion in this case was delivered, defendant-appellant, St. Charles Parish School Board, filed an application for rehearing, and, for the first time, a plea of prescription based upon Article 3538 of the Louisiana Civil Code. This plea cannot be considered for the reason that it is filed too late. Under LSA-C.C.P. Art. 2163 we cannot consider the peremptory exception filed for the first time in this court if it is pleaded after submission of the case for a decision. Braswell v. Heartwell, 234 So.2d 197 (La.App. 2nd Cir. 1970); Steib v. Joseph Rathborne Land Company, 163 So.2d 429 (La.App. 4th Cir. 1964).
Appellant’s application for a rehearing is denied.
Rehearing denied.